OPINION
ONION, Judge.
The offense is burglary with the intent to commit theft; the punishment, twelve (12) years’ confinement in the Texas Department of Corrections.
No grounds of error are set forth in a brief filed in the trial court as required by Article 40.09, Vernon’s Ann.C.C.P.
We have examined the record and find nothing contained therein which we should consider as unassigned error under Section 13 of said article.
No question based on indigency is raised.
We do observe that on the day appellant entered his plea of guilty to the first count of the indictment charging burglary with the intent to commit theft, the State moved to dismiss all other counts and paragraphs in the indictment except the first count. Said motion was granted by the court.
While the sentence as well as the judgment properly reflects the punishment assessed, the sentence does indicate that the appellant was adjudged to be guilty of *572“burglary with enhancements: habitual criminal.”
Insofar as the sentence inproperly reflects the judgment entered, it is hereby reformed. The conviction is affirmed.